Citation Nr: 1214909	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  08-13 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a stomach disorder, to include gastroesophageal reflux disease (GERD).  

2.  Entitlement to service connection for a left eye disorder.  

3.  Entitlement to service connection for diabetes mellitus, type II.  

4.  Entitlement to service connection for a skin disorder around the right eye.  

5.  Entitlement to service connection for asthma.  


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 1966, to include service in the Republic of Vietnam from August 28, 1965, to July 12, 1966.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an April 2007 rating decision of the Montgomery, Alabama, VA Regional Office (RO).  

The Board notes that in April 2011, the Veteran perfected an appeal in regard to the issues of entitlement to service connection for diabetes mellitus, type II, a skin disorder around the right eye and asthma via the filing of a VA Form 9.  Thus, the Board has jurisdiction over these claims.  

In this case, recent VA medical records were added to the Veteran's electronic Virtual VA folder.  Because the current appeal includes records that are located only in the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  The Board notes that the electronic records note the Veteran was in receipt of Social Security Administration (SSA) Disability Insurance benefits.  There is no indication that an attempt has been made to obtain the Veteran's complete SSA record.  Because SSA records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (2011); Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Therefore, this appeal must be remanded to obtain the Veteran's complete SSA record. 

Because the appeal must be remanded, on remand, the RO must obtain and associate all pertinent records of the Veteran's private and VA treatment.

Accordingly, the case is REMANDED for the following action:

1.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All efforts in this regard should be documented in the claims file.  If the search for these records is negative, the finding should be noted in the claims file and the Veteran must be informed of such in writing. 

2.  Associate with the claims folder VA medical records pertaining to the Veteran that are dated since April 2011 from the VAMC in Muskogee. Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.   

3.  Then, after any additional development deemed necessary has been accomplished, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted in full, issue the Veteran and his representative a supplemental statement of the case (SSOC) and provide the Veteran an opportunity to respond. 


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

